Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) and under 35 U.S.C. 120 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2022 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitation “the second error detection code based at least in part on modifying the one or more bits of the first error detection code to generate the second error detection code.” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “the second error detection code”. Specifically, the claim discloses “a second error detection code based at least in part on a parity of the modified one or more bits of the first set of bits”. The Examiner is unclear how “the second error detection code” is generated. 

Regarding claim 19, the limitation the second error detection code based at least in part on modifying the one or more bits of the first error detection code to generate the second error detection code.” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. One of ordinary skill in the art would be unclear the scope of “the second error detection code”. Specifically, the claim discloses “a second error detection code based at least in part on a parity of the modified one or more bits of the first set of bits”. The Examiner is unclear how “the second error detection code” is generated. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting over claims 17/675,766 of U.S. Patent No. 11,281,529 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/675,766
Claim 1 – Patent 11,281,529
A method, comprising: 
A method, comprising: 
calculating, by a memory device, a first error detection code associated with a first set of bits; 
calculating a first error detection code associated with the first set of bits, the first error detection code for transmission from the memory device to the host device by a second channel; 
modifying one or more bits of the first set of bits to generate a second set of bits for transmission from the memory device to a host device; 
modifying one or more bits of the first set of bits to generate a second set of bits for transmission from the memory device to the host device by the first channel; 
modifying one or more bits of the first error detection code to generate a second error detection code based at least in part on a parity of the modified one or more bits of the first set of bits; and 
modifying one or more bits of the first error detection code to generate a second error detection code based at least in part on a parity of the modified one or more bits of the first set of bits; and 
transmitting, from the memory device to the host device, the second set of bits and the second error detection code based at least in part on modifying the one or more bits of the first error detection code to generate the second error detection code.
transmitting, from the memory device to the host device, the second set of bits by the first channel and the second error detection code by the second channel.


One of ordinary skill in the art would clearly recognize independent claim 1, of application 17/675,766 is an obvious variation of the claimed subject matter of independent claim 1, of patent 11,281,529. Specifically, both claim 1, of the current application 17/675,766, and claim 1, of patent 11,281,529 discloses: A method for calculating first error detection code, comprising such steps as “modifying one or more bits of the first set of bits to generate a second set of bits” and “modifying one or more bits of the first error detection code to generate a second error detection code based at least in part on a parity of the modified one or more bits of the first set of bits”. 
One of ordinary skill in the art would recognize the Method disclosed by claim 1, of the current application 17/675,766, as a broader recitation of the operations performed by the Method disclosed in claim 1 of Patent 11,281,529. A method capable of performing the operations of a more narrowly claimed method would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the method claim 1, of the current application 17/675,766, as performing the operations of the apparatus of claim 1, of U.S. Patent 11,281,529, and as such are obvious variants of each other.

Claim 2 – Application 17/675,766
Claim 2 – Patent 11,281,529
Claim 3 – Application 17/675,766
Claim 3 – Patent 11,281,529
Claim 4 – Application 17/675,766
Claim 4 – Patent 11,281,529
Claim 5 – Application 17/675,766
Claim 3 – Patent 11,281,529
Claim 6 – Application 17/675,766
Claim 6 – Patent 11,281,529
Claim 7 – Application 17/675,766
Claim 7 – Patent 11,281,529
Claim 8 – Application 17/675,766
Claim 9 – Patent 11,281,529
Claim 9 – Application 17/675,766
Claim 10 – Patent 11,281,529
Claim 10 – Application 17/675,766
Claim 17 – Patent 11,281,529
Claim 11 – Application 17/675,766
Claim 18 – Patent 11,281,529
Claim 12 – Application 17/675,766
Claim 19 – Patent 11,281,529
Claim 13 – Application 17/675,766
Claim 20 – Patent 11,281,529
Claim 14 – Application 17/675,766
Claim 21 – Patent 11,281,529
Claim 15 – Application 17/675,766
Claim 22 – Patent 11,281,529
Claim 16 – Application 17/675,766
Claim 7 – Patent 11,281,529
Claim 17 – Application 17/675,766
Claim 23 – Patent 11,281,529
Claim 18 – Application 17/675,766
Claim 24 – Patent 11,281,529
Claim 19 – Application 17/675,766
Claim 31 – Patent 11,281,529
Claim 20 – Application 17/675,766
Claim 32 – Patent 11,281,529


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kim; Dae Sung et al.	US 20200210292 A1
Das Sharma; Debendra	US 20190305888 A1
LEE; Chong-You et al.	US 20180278267 A1
Gendler; Alexander et al.	US 20150280748 A1
ALROD; IDAN et al.		US 20130166986 A1
Cypher, Robert E.		US 20040088636 A1
calculating, by a memory device, a first error detection code associated with a first set of bits; 
modifying one or more bits of the first set of bits to generate a second set of bits for transmission from the memory device to a host device; 
modifying one or more bits of the first error detection code to generate a second error detection code based at least in part on a parity of the modified one or more bits of the first set of bits;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111